NONPRECEDENTIAL DISPOSITION
                                 To be cited only in accordance with
                                          FED. R. APP. P. 32.1



               United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                       Submitted May 25, 2010
                                        Decided May 26, 2010

                                               Before

                                  WILLIAM J. BAUER, Circuit Judge

                                 MICHAEL S. KANNE, Circuit Judge

                                  ILANA DIAMOND ROVNER, Circuit Judge

No.  09‐3477

UNITED STATES OF AMERICA,                               Appeal from the United States District
     Plaintiff‐Appellee,                                Court for the Central District of Illinois.

       v.                                               No. 1:08‐CR‐10091‐001

ARCHIE BRADFIELD,                                       Michael M. Mihm,
    Defendant‐Appellant.                                Judge.

                                             O R D E R

        Archie Bradfield pleaded guilty to one count of conspiring to possess and distribute
crack cocaine.  See 21 U.S.C. §§ 846, 841(a)(1).  The district court held Bradfield responsible
for over 3 kilograms of crack and sentenced him to a total of 242 months’ imprisonment. 
Bradfield appeals his conviction and sentence, but his appointed counsel has concluded that
the appeal is frivolous and moves to withdraw under Anders v. California, 386 U.S. 738
(1967).  Bradfield opposes counsel’s motion.  See CIR. R. 51(b).  We review only the potential
issues identified by counsel in her facially adequate brief and by Bradfield in his response. 
See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).  

      Counsel first explains that Bradfield wishes to have his guilty plea set aside.  Thus,
counsel evaluates whether Bradfield could challenge the voluntariness of the plea or the
No. 09‐3477                                                                               Page 2
adequacy of the plea colloquy.  See FED. R. CRIM. P. 11; United States v. Knox, 287 F.3d 667,
671‐72 (7th Cir. 2002).  Because Bradfield did not move to withdraw his guilty plea in the
district court, we would review for plain error only.  See United States v. Vonn, 535 U.S. 55, 59
(2002); United States v. Griffin, 521 F.3d 727, 730 (7th Cir. 2008).  

        Counsel notes that the district court neglected to inform Bradfield of his right to have
counsel appointed if he could not afford an attorney, see FED. R. CRIM. P. 11(b)(1)(D), and
considers whether Bradfield could challenge the plea colloquy based on this single
omission.  But we agree with counsel that such an argument would be frivolous because
Bradfield was well aware of this right given that he was represented by appointed counsel
at the time of his change‐of‐plea hearing.  See United States v. Driver, 242 F.3d 767, 769 (7th
Cir. 2001); United States v. Lovett, 844 F.2d 487, 491 (7th Cir. 1988).  

        In his Rule 51(b) response, Bradfield proposes to challenge his guilty plea on the
ground that it was induced by ineffective assistance of counsel.  Bradfield lists several
complaints about his lawyer’s representation, including his assertion that counsel told him
he would receive the 10‐year statutory minimum if he pleaded guilty to conspiracy but
otherwise would face a mandatory life sentence.  If not for this bad advice, Bradfield says,
he would have taken his case to trial.  But there is no support for this claim in the record,
and, as we often have explained, it is in a defendant’s best interest that we decline to
consider an ineffective‐assistance claim on direct appeal so that it may be presented on
collateral review where the necessary record can be developed.  See Massaro v. United States,
538 U.S. 500, 504‐05 (2003); United States v. Harris, 394 F.3d 543, 557‐58 (7th Cir. 2005). 

        Counsel also considers whether Bradfield could argue that the district court erred in
ruling that statements Bradfield made as part of a proffer agreement were admissible at
sentencing.  According to the terms of the written agreement, any statements Bradfield
made during his proffers could not “be used directly against [him] in any criminal case,
including sentencing.”  But if Bradfield was to “subsequently testify or take a position
contrary to the information [he] provid[ed]” then the agreement allowed the government to
use Bradfield’s statements “as impeachment or rebuttal evidence.”  Before sentencing
Bradfield objected to the recommendation in his presentence report that he be held
responsible for over 3 kilograms of crack.  He argued that the drug estimates were based in
part on unreliable hearsay statements made by his codefendant, Montego Rice.  The
government construed Bradfield’s objection as an attempt to dispute the amount of crack he
apparently admitted in a proffer, and the prosecutor filed a notice of intent to introduce
Bradfield’s proffer statements as rebuttal evidence.  The district court concluded that the
terms of the proffer agreement allowed the government to use Bradfield’s statements to the
extent that his objection to the presentence report contradicted the statements he made
during his proffer.  But Bradfield abandoned his challenge to the drug quantity after Rice
No. 09‐3477                                                                                Page 3
testified about the drug operation and corroborated the amount listed in the presentence
report.  Because Bradfield’s proffer statements were never introduced at sentencing, any
error in the district court’s ruling would be harmless, see United States v. Singleton, 548 F.3d
589, 594 (7th Cir. 2008), and any challenge to the court’s ruling would be frivolous. 
 
        Next, counsel and Bradfield both question whether it was proper for the district
court to rely on Rice’s testimony at sentencing to determine the quantity of crack involved
in the conspiracy.  Counsel does not explain on what basis Bradfield could challenge the
reliability of Rice’s testimony, but any such challenge would be futile because the district
court’s decision to credit Rice’s testimony deserves great deference.  See United States v.
Rodgers, 245 F.3d 961, 968 (7th Cir. 2001).  At sentencing Bradfield did not cross‐examine
Rice about his description of the conspiracy or the accuracy of his account of the amount of
crack involved.  Rice’s testimony corroborated the information reflected in Bradfield’s
presentence report, and the FBI agent confirmed that Rice’s description of Bradfield’s drug
activities was consistent with the statements Rice made right after his arrest.  Thus, there
was sufficient indicia of reliability for the district court to consider Rice’s testimony.  See
U.S.S.G. § 6A1.3(a); United States v. Wilson, 502 F.3d 718, 721‐22 (7th Cir. 2007). 
 
        Bradfield advances an additional argument based on Apprendi v. New Jersey, 530 U.S.
466 (2000).  He contends that the district court erred by holding him responsible for an
amount of crack that was not proven beyond a reasonable doubt.  But Bradfield’s Apprendi
argument is frivolous because he admitted during his plea colloquy to selling more than
five grams of crack.  This admission satisfies Apprendi’s mandate that drug quantities used
to increase a statutory maximum must be proven beyond a reasonable doubt.  See United
States v. Bowlin, 534 F.3d 654, 662‐63 (7th Cir. 2008); United States v. Flagg, 481 F.3d 946, 949‐
50 (7th Cir. 2007).  Under 21 U.S.C. § 841(b)(1)(B), the maximum statutory penalty for
distributing five or more grams of crack is 40 years’ imprisonment.  The district judge
sentenced Bradfield to a term of 242 months, far below the statutory maximum, and thus
Bradfield’s Apprendi rights were not violated.

        Finally, Bradfield argues that his conspiracy conviction violates the Double Jeopardy
Clause of the Fifth Amendment.  He apparently contends that his conviction is invalid
because the conspiracy charge includes two objectives: possessing crack with intent to
distribute and distributing the illegal drugs.  But the crime of conspiracy punishes the illicit
agreement, and that agreement can have multiple criminal objectives.  Braverman v. United
States, 317 U.S. 49, 53‐54 (1942); United States v. Hughes, 310 F.3d 557, 560‐61 (7th Cir. 2002). 

       Accordingly, we GRANT counsel’s motion and DISMISS Bradfield’s appeal.